Citation Nr: 9926913	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-18 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for strain and myositis, 
lumbar paravertebral muscles, traumatic, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from March 1978 to 
July 1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in part, denied an 
increased disability rating for the veteran's service-
connected back condition.

In March 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim.

First, the veteran underwent a VA physical examination in 
January 1998, but the report of that examination is 
inadequate for the following reasons.  The report does not 
provide sufficient information for the Board to determine the 
current degree of impairment resulting from the veteran's 
service-connected back disorder.  No range of motion findings 
were provided for the veteran's lumbar spine.  Although it 
was noted that the veteran complained of pain with motion of 
the lumbar spine, the examiner did not indicate whether the 
veteran had any additional functional loss due to pain on use 
or during flare-ups.  This information is necessary to 
properly evaluate his service-connected back condition.  
Furthermore, the VA examiner indicated that the claims file 
was not available for review.  In this case, review of the 
veteran's claims file in conjunction with the examination was 
important because the history reported by the veteran of 
incurring injury to his back during a parachute jump was not 
supported by the service medical records.  The examination 
was inadequate because review of the claims file was not 
conducted.  See VAOPGCPREC 20-95.

Second, it does not appear that all of the veteran's VA 
treatment records have been obtained.  He testified that he 
received outpatient treatment at the VA Medical Center (VAMC) 
in San Juan, but was unable to obtain those records.  The 
latest records from San Juan associated with the claims file 
are dated in 1981.  Also, the decision from the Social 
Security Administration referenced VA records for treatment 
between February and April 1998, and the VA examination 
report from January 1998 indicated that the veteran had an 
orthopedic appointment in February 1998 at the VAMC in Miami.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the RO must obtain these records.

Third, the veteran submitted a 1998 decision from the Social 
Security Administration showing that he was awarded 
disability benefits due to left wrist and cervical spine 
disorders.  He testified that this decision was also based on 
his service-connected lumbar spine disorder.  The RO should 
request all medical and adjudication records relating to the 
veteran's Social Security disability benefits, since the 
medical records supporting this decision may contain 
information relevant to the veteran's claim.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight). 

The veteran testified that he has received treatment for his 
back from many private physicians.  While this case is in 
remand status, he should be afforded an opportunity to 
provide releases for these physicians so that the RO can 
request his private treatment records and/or to submit the 
records to the RO.  Any additional treatment records 
regarding his back condition would be relevant to this claim, 
and an effort to obtain them is therefore warranted.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Request that the veteran provide a 
list of the names and addresses of any 
medical providers that have treated him 
for his back condition since 1995.  After 
securing the necessary releases, request 
from the sources listed by the veteran 
all records of any treatment, which are 
not already on file, and associate all 
records obtained with the claims file.  
If any private treatment records are not 
obtained, tell the veteran, so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  Obtain and associate with the claims 
file the veteran's medical records from 
(a) the VA Medical Center in San Juan for 
all treatment from 1981 until 1997 (when 
the veteran moved to Florida), and (b) 
the VA Medical Center in Miami for all 
treatment from 1997 to the present.

4.  After obtaining as many of the above 
records as possible and/or providing the 
veteran an opportunity to submit such 
records, schedule him for appropriate VA 
examination(s) to evaluate his lumbar 
spine disability.  The claims folder and 
a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner(s) in connection with the 
examination(s).  The examiner(s) should 
indicate whether the claims file was 
reviewed, and the review should include 
prior VA examination reports, especially 
those from 1997 and 1998, and service 
medical records documenting the nature 
and severity of the veteran's inservice 
back injury.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected back condition.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  It is 
requested that the examiner indicate what 
is normal range of motion for the lumbar 
spine.  Any limitation of motion or 
functional limitation of the lumbar spine 
that is attributable to the service-
connected condition of strain and 
myositis, lumbar paravertebral muscles, 
traumatic, should be identified.  All 
functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  The 
examiner should discuss whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected back disability has upon his 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

5.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

6.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
the additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


